        Case 20-14201-pmm                                                                                  Doc 82                                  Filed 06/11/21 Entered 06/11/21 11:38:32                                                                                Desc Main
        Check Image                                                                                                                               Document      Page 1 of 2
                                                                                                                                                                                                                                                                                            Page        1       of       1




                                         Account: 1000000000, Check Number:
                                                                            90139, Amount : $91,000.00, Date: 11/23/2020




                                                                                                                                                                                                                                                                                                ‘2‘
                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                         ,‘                                                                     5

                                         Paylolhc
                                                                                                                        ~




                                                                                                                                                                                     3'
                                                                                                                                                                                                                         I

                                                                                                                                                                                                                                  0“"
                                                                                                                   ,5
                                                                                                                                                                                     .                                                                                                          g
                                         Ordcruf Jud son                                                           "                                                                             '
                                                              Wm“.
                                         N!"     .Ona. Tho H ,md
                                                                                                                                                                                 ‘
                                                                                                                                                                                                                             Amount:
                                                                                                                                                                                                                                         ’
                                                                                                                                                                                                                                             .   ““"91 000.00                                   a
                                         _._:£§2            _        _
                                                                                                      ard 00/100’I}.IJOICCICOQO..;C.0.§.QI..IIQI...
                                                                                                          n;                                                                                                                       L-
                                                                                                                                                                                                                                                              DOLLARS



                                    ;
                                               I                 Bulldin 9 MaterialE
                                                                MW                   922 Ex Eggﬂ



                                                                                         H'
                                                                                             n   -W?
                                                                                                      .l


                                                                                                  oqu LiﬂuI nos;:30
                                                                                                                              I.                                    m
                                                                                                                                                                        {0                       WWEO VGDIFNOTPRBENTEDWO‘NEYEAIFRDMDAEOPISSUE                                   ‘




                               -H        ,                           ‘
                                                                                                                                                                    saw-L                  LDDDDDDQQQE-H                                1““                                             11      2021
                                                                 r,                 ._
                                                                                                                                                                                                                                                                  JUK‘——_..._..
    gm!                                                     /                                                                                         «7
                                                                                                                                                           1



                                                                                                                                                                             ~<                  n                                                            A
'
    \
           ,.'/L
            ‘



        JV‘C'
                                                       ,s
                                                        \r/i             ”1,.
                                                                            *“15ji—‘L/{klgfig
                                                                                             [-
                                                                                                  ‘   ~
                                                                                                                        f7.
                                                                                                                                  r
                                                                                                                                              ,
                                                                                                                                                      #1114? 101 "(4]
                                                                                                                                                                         .
                                                                                                                                                                        “L i                     _


                                                                                                                                                                                          is L; Mom k
                                                                                                                                                                                                                              ,




                                                                                                                                                                                                                              L
                                                                                                                                                                                                                                                 BY
                                                                                                                                                                                                                                                    mo            H
                                                                                                                                                                                                                                                                           k        cGRATH,
                                                                                                                                                                                                                                                                                                        Ugaﬁém
                                                                                                                                                                                                                                                                                                                L


                                               ,
                                                                     j
                                         I                                                    }                                                                                                            /'>
                                                                                         g
                                                                                                                                              7
                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                        ,           .




                                         593/); 1<
                                                                                    1/
                                                                                                                   Hf             J!” (1; N                             (                 Cb t        Akg“               ”         W‘             Z‘z/w‘i: r’ZC‘L‘thfr
                               {7395’                                           /‘\*                       an                 ,           WM                        \6‘””’”‘3‘
                    /                                                                                                                                            (it/f NM ”NV“   7L]{}‘~’}l«ﬁ£“b
                                                                                                                                         "‘ i ‘
                              I, ‘3

                                                        ”Mum/m)
                                                                                                                                          ‘


                ['3 ‘gLLT                                                                                                                          4/
                                                                                                                                                /                     h; [U
                                                                                                                                                  g/PﬂL/i //‘V ()pi]
                                                                                                                                                                                                                                                    w, (:1‘
                    '\                                                                                                                ‘(jMa
                              if“ l                                                                   6%)
                                                        F ,fo
                    a                                                                                                                                                                                                                                                               ,

                                                                                                                                                                                                                                             A19; “iii
                                                                                                                                                                                                                                                                                            (g?
        x

        .y.y/:Lj;
                     ‘1
                          1




                                    ')             *
                                               :L’Q’            }\       J\}‘f"LL [10"                                                (                        C.
                                                                                                                                                                    L
                                                                                                                                                                        /: /                    f7]: /J&
                                                                                                                                                                                                                                                   (I                          4/                I,;




                                                                                                                                                                Lulu                      C“ Li L                .

                                                                                                                                                                                                                     \            HEY/k
                                                                                                                                                                                                                                                 lWCN/CL/
    QWH L                                (#1
                                                   {37 CV                       (                     71‘,              (112W                          (E                    C
                                                                                                                                                                                                                                                                                                                        of
                                                                                                                                                                                                                                        5w
                                                                                                                                                                                                                                         wow and R ab Esta                                                  Qua




                                                                      W
                ‘


                                                                                                                                                  I
                                                                                                                                                                                                                                           “WW M‘WIS


                                                                       W                                                                                                                                                                     ﬁwm
                                                                                                                                                                                                                                               WW
                                                                                                                                                                                                                                                        {Xv                     may




                               12/3wa
                                         ’

                                                                     f                                    ‘J
                                                                                                               .




                                                                                                                   lL/QWL                                                                   (
                                                                                                                                                                                             /
                                                                                                                                                                                                     1:1
                                                                                                                                                                                                           W




                                                                                                                                                                                                                     [/C                 <
                                                                                                                                                                                                                                                          ﬂu
                                                                                                                                                                                                                                                          I




                                                                                                                                                                                                                                                 Lehigh County
                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                  I,
                                                                                                                                                                                                                                                                       ,




                                                                                                                                                                                                                                                                       5
                                                                                                                                                                                                                                   Commonwealth of Pennsylvania Notary Seal
                                                                                                                                                                                                                                        Ruth R. Miller Notary Public
                                                                                                                                                                                                                                                                           f


                                                                                                                                                                                                                                                                           ,/




                                                                                                                                                                                                                                        My commission expires April 17, 2022
                                                                                                                                                                                                                                           Commission number 1112853
                                                                                                                                                                                                                                   Member, Pennsylvania Association of Notaries
                                                                                                                                                                                                                                                                                        ,l ,‘
                                                                                                                                                                                                                                                                                                    .

                                                                                                                                                                                                                                                                                                            ‘
                                                                                                                                                                                                                                                                                                                    ‘
             Case 20-14201-pmm                           Doc 82                  Filed 06/11/21 Entered 06/11/21 11:38:32          Desc Main
                                                                                Document      Page 2 of 2



                            Ruth R. Miller
         %       ‘                           Notary Public
     '



                                      Phone: 610-767-9417
                                              Fax: 61 0—767-9561                                                    g

                            &
                                                                                                yDate ______3_______‘:_____;
                                 33                                                             E‘       g



                                                                                                                         l:
         Received of                                       E
                                                                   a
                                                                            »       >   ‘X                   g3
                                                                                                                              i;




         Phone       “ii        ‘4    «2'3
                                              I   53»,         ‘
                                                                       ”i       .
                                                                                    V‘:
                                                                                                     L




1'.
         PENN-DOT
         Title
 .       Temp. Tags
         Registration
    Transfer
    Exchange Fees
    Duplicate Owner’s Card
    Inspection Stickers
    Lien Fee
    Drivers License - Learners Permit
32. PA Dept. of Revenue Sales Tax

3. Vital Statistics (Birth Certiﬁcate)
4. Other
5. Seals and Service                                                                                              L3»,


         Harrisburg’Service
         On Line Pfocessing Fee
         Cash        ‘3};

         Check
                                                                                        Tota|
                                                                                    Amt. Paid


                       Not Responsible for PENN—DOT errors or delays
